Title: From George Washington to Colonel David Mason, 14 November 1777
From: Washington, George
To: Mason, David



Sir
Head Qrs at White Marsh [Pa.] Nov. 14: 1777.

The Congress having been pleased to refer the proceedings & Sentence of a Court Martial against John More to my determination I have thought proper to remit the punishment decreed against him. You will therefore order him to be released from Confinement & to join his Regiment or some Recruits coming to join the same. I have inclosed his pardon. I am Sir Yr Hble servt

G:W.

